IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-41102



UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

                                versus

NATIVIDAD LAURO CHAPA-SANCHEZ,
                                             Defendant-Appellant.




           Appeal from the United States District Court
                for the Southern District of Texas
                          (L-00-CR-371)

                             July 12, 2001

Before HIGGINBOTHAM and BENAVIDES, Circuit Judges, and LITTLE*,
District Judge.

PER CURIAM:**

     We are persuaded that there was sufficient evidence to support

the jury’s verdict and that the district judge did not abuse his

discretion in giving the Allen charge.

     AFFIRMED.




     *
         District Judge of the Western District of Louisiana,
sitting by designation.
     **
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.